DETAILED ACTION
This action is pursuant to the claims filed on August 23, 2021. Currently claims 1-3, 7, 9-14, and 16-25 are pending with claims 1, 7, 9-11, 16-18, and 20 amended, claims 2-6, 8, and 15 canceled, and claims 22-25 newly added. Below follows a complete non-final action on the merits of claims 1-3, 7, 9-14, and 16-25.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
Election/Restrictions
Examiner notes that applicant has disclosed multiple mutually exclusive species.  However, all claims are directed to the species shown in Fig(s). 16-18D.  No other species are claimed.  Therefore, examiner has interpreted applicant’s claims as a constructive election of the species shown in Fig(s). 16-18D, and any future amendments or new claims directed to another species will be withdrawn for reasons of election by original presentation.
Claim Objections
Claim 11 is objected to because of the following informalities: amend “wherein the heated compartment is follows” to – wherein the heated compartment follows – in lines 1-2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “and that portion of the inner surface of the balloon nor forming the heating compartment forms or contacts the insulating compartment” in lines 2-3. However, it is not clear what is meant by “that portion” as no portion is previously defined in the claim. For the purposes of examination, the limitation will be interpreted as any portion of the balloon. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9-10, 12-14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US PGPUB: 2014/0358136) in view of Fischell et al (US PGPUB: 2006/0224153).
Regarding independent claim 1, Kelly in a first embodiment discloses a system for ablation of a target tissue (Fig. 6-8; abstract, [0023], [0042], [0043], [0045] refer to a system for ablating a target) comprising: 
a balloon (Fig. 7 including both 760 and 708) having an outer surface (See Fig. 7) configured to be placed against a target tissue (Fig. 7; [0042]) and a directly opposing inner surface surrounding an interior of the balloon (Fig. 7; inner surface of outer balloon and surface of 708 interpreted as inner surface of outer balloon) ; a divider (outer surface of inner balloon 708 which divides the whole balloon) within the interior of the balloon (Fig. 7) configured to separate the interior of the balloon into  (i) one or more treatment compartments (780, 784) designed to accommodate a fluid such that fluid accommodated therein directly contacts the inner surface of the balloon ([0042]), Fig 7 displays the fluid of treatment compartments 780, 784 directly contacting the defined inner surface discussed above)  and one or more insulating compartments designed to accommodate an insulating fluid (interior of balloon 760; [0042] discusses insulation medium (e.g. saline) in balloon 760), 
Kelly in this first embodiment (Fig. 7) does not explicitly disclose a lumen in fluid communication with the interior of the insulation compartment(s) for inflating the insulating compartment(s) with an insulation fluid (NOTE: Fig. 7 appears to display these features but does not go into detail in the specification, however for the sake of clarity, Fig. 5-5B is used below to describe and disclose such limitations). 
Kelly in a second embodiment (Fig. 5-5B) discloses a lumen (514) in fluid communication with the interior of the insulation compartment (560) for inflating the insulating compartment (560) with an insulation fluid ([0036], [0042]; e.g. air or saline). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of the first embodiment of Kelly to incorporate the lumen in fluid communication with the interior of the insulation compartment(s) for inflating the insulating compartment(s) with an insulation fluid of the second embodiment of Kelly. This configuration provides the benefit of the ability to protect non-target tissue from ablation and to localize ablation into the desired pattern ([0042]). 
Although Kelly discloses an ablation balloon comprising more than one compartments (see above), Kelly does not explicitly disclose the treatment compartments are one or more heated compartments comprising a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy compartments and fluid of Ingle to incorporate the heated fluid for ablation as disclosed by Fischell since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Regarding dependent claim 7, in view of the combination of claim 1, Kelly further discloses wherein the divider includes a plurality of septae ([0042] discusses 780, 784 as bonded to the inner surface of the outer balloon, interpreted a plurality of septae at this point). 
Regarding dependent claim 9, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises one heated compartment (708) and one insulating compartment (760) and wherein the one insulating compartment is designed such that the insulating fluid accommodated therein directly contacts the inner surface of the balloon ([0042]; Fig. 7 displays insulation fluid directly contacting the inner surface of the balloon).
Regarding dependent claim 10, in view of the combination of claim 9, Kelly further discloses wherein the one heated compartment (708) extends about a circumference of the balloon (see Fig. 7 where 708 extends about the circumference of the balloon) and wherein the one insulating compartment (760) is designed such that the insulating fluid accommodated therein directly contacts the inner surface of the balloon ([0042]; Fig. 7 displays insulation fluid directly contacting the inner surface of the balloon).
Regarding dependent claim 12, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises one heated compartment (708) situated between two insulating compartments (Fig. 7; [0042] discusses the heated compartment as bonded to the outer balloon, thus a first insulating compartment exist between 782 and the inner surface of the outer balloon, as well as a second insulating compartment existing in the remainder of 760).
Regarding dependent claim 13, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises one insulating compartment (760) situated between two heated compartments (780, 784; See Fig. 7 where 760 is situated between 780 and 784).
Regarding dependent claim 14, in view of the combination of claim 1, Kelly further discloses wherein the balloon (Fig. 7) includes a plurality of heated compartments (780, 784) distributed among a plurality of insulating compartments (Fig. 7; [0042] discusses the heated compartments as bonded to the outer balloon, thus a first insulating compartment exist between 782 and the inner surface of the outer balloon, as well as a second insulating compartment existing in the remainder of 760).
Regarding dependent claim 16, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises a plurality of heated compartments (780, 784), and wherein the plurality of heated compartments are in fluid communication with one another (Fig. 7; [0042]).
Regarding dependent claim 17, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises a plurality of insulating compartments and wherein the plurality of insulating compartments are in fluid communication with one another (Fig. 7; [0042] discusses the heated compartments as bonded to the outer balloon, thus a first insulating compartment exist between 782 and the inner surface of the outer balloon, as well as a second insulating compartment existing in the remainder of 760 that are in fluid communication with one another).
Regarding independent claim 18, Kelly discloses a system for ablation of a target tissue (Fig. 8; abstract, [0023], [0042], [0043], [0045] refer to a system for ablating a target) comprising: 
an outer balloon (860); 
an elongate structure (see annotated Fig. 8 “elongate structure”) extending through the outer balloon (Fig. 8) through which a fluid is directed ([0035]); and
an inner balloon (886, 888) attached to the elongate structure within the outer balloon (Fig. 8; [0034]-[0035], [0042]-[0043]) such that, when the inner balloon is inflated with the fluid, the inner balloon is directed outwards from the elongate structure in fewer than all radial directions to form one or more areas of contact with an inner wall of the outer balloon (Fig. 8; [0043] discusses 886 and 888 expanding to contact the inner wall of the balloon; note this is shown as fewer than all radial directions in Fig. 8), the area(s) of contact being located within an area comprising less than an entire circumference of the inner wall of the outer balloon (see Fig. 8 which display such a configuration; see also [0043]).

    PNG
    media_image1.png
    230
    501
    media_image1.png
    Greyscale

Although Kelly discloses an ablation balloon Kelly does not explicitly disclose inflating the inner balloon with a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus, cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy fluid of Kelly to incorporate the heated fluid for ablation as disclosed by Fischell since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Regarding dependent claim 19, in view of the combination of claim 18, Kelly further discloses wherein the inner balloon (808) includes one or more areas along a length of the inner balloon that protrude radially to form the one or more areas of contact (See Fig. 8 where 888 and 886 protrude radially to form the areas of contact).
Regarding dependent claim 20, in view of the combination of claim 18, Kelly further discloses wherein the inner balloon (808) is bonded or fused to the outer balloon at a location corresponding with each of the one or more areas of contact ([0043] “expandable portions 886, 888 having inflated configurations that are radially offset from each other and that are coupled to the interior surface of outer balloon 860. Expandable portions 886, 888 may be coupled to the interior surface of outer balloon 760 via a bond or adhesive (not shown)”).
Regarding dependent claim 21, in view of the combination of claim 18, Kelly further discloses further comprising a lumen (514) in fluid communication with an interior of the outer balloon for inflating the outer balloon with an insulating fluid ([0036] discusses the second lumen as inflating the outer balloon with insulating fluid; e.g. saline or air).
Regarding dependent claim 22, in view of the combination of claim 18, Kelly further discloses wherein the one or more areas of contact between the inner balloon and the outer balloon form a strip extending along a length of the outer balloon ([0043]; Fig. 8 display at least the area of contact forming a strip shape).
Regarding dependent claim 23, in view of the combination of claim 22, Kelly further discloses wherein the strip extends straight along the length of the outer balloon (See Fig. 8 where strip shape extends along outer surface of balloon). 
Regarding dependent claim 24, in view of the combination of claim 22, Kelly further discloses wherein the strip extends helically along the length of the outer balloon ([0039], [0045]).
Regarding dependent claim 25, in view of the combination of claim 1, Kelly further discloses further including a second lumen (522) in fluid communication with an interior of the heated compartment(s) for inflating the heated compartment(s) with the heated fluid ([0035]; note in light of the modification such fluid was previously modified to be heated fluid).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US PGPUB: 2014/0358136) in view of Fischell et al (US PGPUB: 2006/0224153), further in view of Dunham (US Patent No. 5,797,948). 
Regarding dependent claim 11, in view of the combination of claim 9, while Kelly discloses the balloon comprises a heated compartment (780) forming a first portion of the balloon and an insulating compartment (760) contacting the remaining portion of the surface of the balloon Fig. 7) Kelly does not explicitly disclose wherein the heated compartment is follows a spiral shaped pathway about the circumference of the balloon and that portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment.
However, Dunham discloses a balloon catheter (Fig. 1-2; 2) comprising an outer balloon (20) and an inner balloon (30). The inner balloon, follows a spiral shaped pathway about the circumference of the balloon (Fig. 1-2; Col. 4, Lines 2-3, and lines 23-24; which display the inner balloon forming a spiral shaped portion of the surface of the balloon) and a portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment (See Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kelly to incorporate disclose wherein the heated compartment is follows a spiral shaped pathway about the circumference of the balloon and that portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment of Dunham. This configuration provides the benefit of more effective performance during treatment and substantial elimination of gaps between the balloon and the target vessel (Col. 6, Lines 52-55). 
Response to Arguments
Applicant’s remarks, filed August 23, 2021, have been fully considered. 
Applicant’s arguments with regards to Wallsten and Ingle are moot as they are no longer relied upon in the above rejection. 
Regarding independent claim 18, Applicant argues on p. 10 of the Remarks that Kelly does not disclose the amended limitations. First, it is noted the embodiment of Fig. 8 was relied on in the above rejection. As outlined above and displayed in Fig. 8, the defined inner balloon (888, 886) do not inflate radially in all directions. 
Examiner notes Applicant has not provided arguments for any additional dependent claims and as such the rejections of all dependent claims are tenable for at least the reasons outline above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794